      Case: 4:16-cr-00426-CDP Doc. #: 2314 Filed: 10/05/18 Page: 1 of 1 PageID #: 10025

                               COURTROOM MINUTE SHEET
                               SENTENCING PROCEEDINGS

Date October 5, 2018                 Case No. S1-4:16CR00426 CDP -1
UNITED STATES OF AMERICA vs. Israel Angeles-Moctezuma

Judge Perry                           Deputy Clerk M. Berg       Court Reporter G. Madden
Interpreter O'Hanlon and Sanchez (both were sworn) Probation Officer A. Lupo

Assistant U.S. Attorney Sirena Wissler
Defendant Attorney(s) Craig Concannon

9
✔ Defendant/Parties present for imposition of sentence
9 Presentence Report adopted/accepted by Court as findings of fact 9 PSR filed under seal
✔
9 Government’s Motion is 9 granted 9 denied
9 No Objections to Presentence report filed by either party.
9 Objections to Presentence report filed by ✔
✔                                           9 defendant 9 government.
9 Objections to Presentence report heard and 9 granted as follows: 9 denied as follows:
✔
are overruled.



✔
9 Sentence imposed (see judgment)
9 Count(s)               dismissed on motion of AUSA
9 The Court makes the following recommendations to the Bureau of Prisons:



9
✔ Defendant remanded to custody of the USMS
9 Defendant granted a voluntary surrender to the institution/USMS for incarceration as
notified by USMS       9 Surrender date
9 Defendant is released on Probation pending processing by USMS
9 Certificate of Compliance with Local Rule 12.07(A) provided to defendant’s attorney.
✔
9 Witness testimony (see witness list)
✔
9 Exhibits returned to and retained by counsel (see exhibit list)
✔
9 Letters received on behalf of defendant received and reviewed by the Court, and to be made
part of the record.
9


Proceedings commenced 9:03-11:21 .m. Concluded 12:30-2:25          .m.
